Citation Nr: 0700549	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for skin cancer, 
claimed as due to Agent Orange exposure.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to October 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's diagnosed heart disease, hypertension, was 
not manifested in service or for many years thereafter, and 
is not shown to be related to service.

3.  The veteran's squamous cell carcinoma was not manifested 
in service or for many years thereafter, and is not shown to 
be related to service or to herbicide exposure therein.

4.  Throughout the appellate period, the veteran's PTSD has 
been manifested by complaints of nightmares and flashbacks, 
depression, hypervigilance, anxiety, social detachment, and 
some isolation; occupational and social impairment with 
deficiencies in most areas due to symptoms of PTSD is not 
shown.


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West, 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  Service connection for skin cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West, 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

3.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The letter advised the veteran to 
submit everything in his possession pertinent to his claims.  
The July 2004 rating decision and a January 2005 statement of 
the case (SOC) provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied, and the SOC properly provided the legal criteria 
pertaining to the downstream issue of an increased initial 
rating.   The veteran has not been provided with notice 
regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
however such notice would only be relevant if a benefit 
sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond and 
to supplement the record after complete notice was given, and 
the claim was thereafter readjudicated.   See June 2005 
supplemental SOC (SSOC).  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs).  The veteran was 
provided with a VA psychiatric examination in January 2005.  
He has not identified any additional evidence pertinent to 
these claims.  VA's assistance obligations are met.  

The Board declines to obtain medical nexus opinions in the 
matters of entitlement to service connection for a heart 
disorder and skin cancer because there is no objective 
evidence suggesting a relationship between the appellant's 
current claimed disabilities and his military service.  Thus, 
while there are current diagnoses of record, there is no true 
indication that the disabilities are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any mention of pertinent disability in 
medical records for several decades following service, any 
opinion relating the current disabilities to service would be 
speculative.  Notably, service connection may not be based on 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).


II.  Factual Background

The veteran's service medical records do not show any 
complaints or findings related to a skin disorder.  In 
October 1970, he was seen with complaints of chest pain.  The 
examiner noted a normal sinus heart rhythm, with no murmurs 
or thrills.  Blood pressure was 130/80.  The impression was 
pleuritic-type chest pain.  On service separation examination 
in October 1971, the veteran's blood pressure was 124/74.  
Heart and skin examinations were normal.

An October 1999 VA outpatient treatment record noted 
complaints of chest pain that had increased gradually in the 
past six months.  Electrocardiogram (EKG) showed no 
abnormalities worrisome for ischemia.  The examiner noted 
that the veteran had a history of gastroesophageal reflux 
disease (GERD) and that his chest pain was likely non-cardiac 
in nature.

Actinic keratoses were noted in February 2004.  In April 
2004, the veteran underwent removal of squamous cell 
carcinoma from his left hand.  Actinic keratoses were noted 
on the veteran's scalp, ears, face, neck, chest, back and 
both arms.  

Exercise treadmill testing in May 2004 showed no changes 
diagnostic for ischemia.  A chest X-ray in February 2005 
showed normal size cardiac silhouette, and no infiltrates or 
effusions.  Outpatient records dated in 2004 and 2005 show 
diagnoses of hypertension.

A March 2004 VA mental health treatment note reveals that the 
veteran was going through his fourth divorce, was unemployed, 
and was living with his elderly mother due to difficulty in 
getting along with others.  

An April 2004 VA mental health assessment noted that the 
veteran had PTSD, chronic and severe.  He reported recurrent 
distressing dreams and thoughts of his Vietnam experiences.  
He avoided activities, people, and places that reminded him 
of Vietnam.  He no longer engaged in hunting or fishing, and 
avoided family activities.  He described a restricted range 
of affect, and reported an inability to have loving feelings.  
He had no close friends and lived from job to job and day to 
day.  He described irritability, anger, and difficulty with 
concentrating and sleeping.  

Service connection for PTSD was granted in July 2004, and an 
initial 50 percent evaluation was assigned from April 15, 
2004; the veteran disagreed with the initial evaluation.

A VA psychiatric examination was conducted in January 2005.  
The veteran described problems with sleeping at night and 
having enough energy to perform tasks the next day.  He 
stated that medication had improved his sleep and that he 
averaged three to four hours of sleep per night.  He reported 
significant problems with relationships, noting that he had 
been married and divorced four times.  He isolated himself 
when he became angry, and tended to be "real moody."  He 
found it hard to get close to people, and reported that he 
had no friends.  The veteran lived in a motor home next to 
his mother's house.  He looked after his mother but otherwise 
avoided family gatherings.  The veteran stated that he was 
frequently depressed and had lost all interest in work.  He 
spent his time working in the yard and training his German 
shepherd.  He quit his most recent job in January 2004.  
While he had won an award as "driver of the year," he 
blamed his failed marriage on his long distance trucking job.  
He had tried to find other work since then, but would quickly 
quit due to lack of interest in the work.  The veteran 
reported that he had never been fired from a job, and had not 
had conflicts with bosses or co-workers.  He stated that he 
was usually able to get a "good recommendation" from past 
employers.  He acknowledged that he had many job skills from 
his many previous areas of employment, but felt discouraged 
about his ability to apply himself to work.  The veteran 
reported that he had two grown children that he was not 
currently in contact with.  He stated that his mother was his 
primary support system.  He also felt somewhat close to his 
youngest sister, but did not spend much time with her.  

On examination, the veteran was casually dressed and 
friendly, with mildly depressed mood and constricted affect.  
There was no evidence of delusional thinking or active 
hallucinations.  The veteran reported that he had "heard 
mumbling" in the background at times.  He denied recent 
suicidal or homicidal ideation.  He stated that he might go 
three or four days without bathing.  He was oriented in all 
spheres.  He reported minor memory problems.  His speech was 
relevant, logical, and goal directed.  The diagnoses were 
PTSD, chronic; dysthymic disorder secondary to chronic sleep 
deprivation and feelings of demoralization regarding his 
marital and job losses.

III.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Where cardiovascular disease is manifest to a compensable 
degree within one year after service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

The Federal Circuit has held that if a claimed disorder is 
not included as a presumptive disorder, then direct service 
connection may be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

IV.  Analysis

Heart Disorder

The evidence presented does not demonstrate any abnormal 
cardiovascular findings during the appellant's period of 
active military service; the chest pains he reported during 
service (and indeed after service in 1999) were evaluated and 
determined to not be cardiac in nature.  His blood pressure 
was within the range of normal limits on service separation 
in October 1971, and the initial documented manifestation of 
any cardiovascular problem was in 2004, when hypertension was 
diagnosed.  In the absence of competent evidence indicating 
the presence of a cardiovascular disease including 
hypertension in service or within the first year after 
service, the Board is unable to identify a basis to grant 
service connection for a cardiovascular disease, including 
hypertension.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions as to his claim of entitlement to 
service connection for a heart disorder.  Rather, he has 
offered only his own general arguments as to why he believes 
he has a heart disorder related to his military service.  It 
is noted that he has not shown, nor claims, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a cardiovascular disability that is related to active 
duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the evidence is against this 
claim.  Hence, it must be denied.

Skin Cancer

Squamous cell carcinoma was first diagnosed in 2004.  As such 
disability was not noted in service or for many years 
thereafter, direct service connection for the disability is 
not warranted.

The veteran proposes a theory of entitlement that his skin 
cancer resulted from Agent Orange exposure in service.  
Significantly, skin cancer is not of itself a disease 
enumerated in 38 C.F.R. § 3.309(e), nor has it been 
attributed by any competent evidence to a disease enumerated 
in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. § 
1116.

While the veteran may still establish service connection for 
his skin cancer based on Agent Orange exposure by affirmative 
competent evidence showing such etiology (see Combee, supra), 
he has not presented any such competent evidence.  As skin 
cancer was not manifested in the first postservice year, the 
chronic disease (for malignant tumors) presumptive provisions 
of 38 U.S.C.A. § 1112 do not apply. His own opinion in the 
matter is not competent evidence.  See Espiritu, supra.
Once again, there is no medical evidence relating the claimed 
disability to service or to any incident therein.  The 
earliest medical evidence of the veteran's skin cancer is in 
2004, more than 32 years after he was discharged from 
service.  As was noted above, such a lengthy interval between 
service and the earliest documentation of the disability for 
which service connection is sought is, of itself, a factor 
for consideration against a finding of service connection.  
The preponderance of the evidence is against this claim.  
Hence, it must be denied.

PTSD

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but has 
assigned the current 50 percent rating for the entire appeal 
period.  The Board finds that the signs and symptoms of the 
veteran's service-connected PTSD have never during the 
appellate period exceeded the schedular criteria for a 50 
percent rating under Code 9411.  Hence, "staged ratings" are 
not warranted.

The veteran's PTSD is essentially manifested by nightmares, 
flashbacks, depression, hypervigilance, anxiety, social 
detachment, and some isolation.  He recounts a long list of 
symptoms claimed to be of substantial degree.  Nevertheless, 
VA examinations in April 2004 and January 2005, along with 
relevant VA outpatient records, do not reveal occupational 
and social impairment with deficiencies in most areas due to 
PTSD symptoms listed in the schedular criteria for a 70 
percent rating (outlined above).  Although the veteran 
exhibits an inability to establish and maintain effective 
relationships, there have been no demonstrated obsessional 
rituals which interfered with his routine activities; his 
speech is not intermittently illogical, obscure, or 
irrelevant; there has been no demonstrated near- continuous 
panic or depression to a degree affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control is not shown (such as unprovoked 
irritability with periods of violence); there is no 
indication of spatial disorientation.  Although the veteran 
tends to be isolative, reportedly bathes only every three or 
four days, and apparently has some difficulty in adapting to 
some stressful circumstances, he lives next door to and takes 
care of his mother, has at least some social contacts with 
his sister, and has not entirely neglected appearance 
hygiene.  Significantly, while the January 2005 VA examiner 
described the veteran as casually dressed, it was not noted 
that the veteran was unkempt, unwashed, or malodorous.  The 
veteran is able to maintain his yard and do some mechanic 
work.  While he is currently unemployed, he himself 
attributes his work difficulties to an inability to apply 
himself rather than to PTSD-related factors, and on the 
January 2005 VA examination he specifically reported that he 
was never fired from a job, and had not had conflicts with 
bosses or co-workers.  

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 70 percent, rating 
for PTSD (and does not approximate those criteria).  The 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Service connection for a heart disorder is denied.

Service connection for skin cancer, claimed as due to Agent 
Orange exposure, is denied.

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


